UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1244



WILMA LEE RANKIN, Individually and in her
capacity as Guardian, Parent and next friend
of and for B. L. R., a minor,

                                            Plaintiff - Appellant,

          and


B. L. R., a minor; PAUL JAMES RANKIN, SR.,
Individually,

                                                       Plaintiffs,

          versus


BERKELEY COUNTY SHERIFF'S DEPARTMENT, Berkeley
County,    West   Virginia;    RONALD   JONES,
Individually and in his capacity as Sheriff of
Berkeley County, West Virginia; K. C. BOHRER,
Individually and in his capacity as a
Supervisor and Deputy for the Berkeley County
Sheriff's Department; MARK SPESSERT; DANIEL L.
STEERMAN, Individually and in their capacities
as Deputies for the Berkeley County Sheriff’s
Department,

                                           Defendants - Appellees,

          and


BERKELEY COUNTY COMMISSION; BERKELEY COUNTY
PROSECUTING    ATTORNEY'S   OFFICE;    PAMELA
GAMES-NEELY, Individually and in her capacity
as   the agent    for  the   Berkeley  County
Prosecuting Attorney's Office,
                                                         Defendants.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:02-cv-00010-WCB)


Submitted:   September 12, 2007           Decided:   October 3, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laura V. Faircloth, LAW OFFICES OF LAURA FAIRCLOTH & ASSOCIATES,
Martinsburg, West Virginia, for Appellant. Lucien G. Lewin,
Bridget M. Cohee, STEPTOE & JOHNSON, PLLC, Michael D. Lorensen,
BOWLES, RICE, MCDAVID, GRAFF & LOVE, LLP, Martinsburg, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  - 2 -
PER CURIAM:

           Wilma   Rankin,   individually   and   in   her   capacity   as

Guardian of B. L. R., a minor, appeals the district court’s orders

denying relief on her 42 U.S.C. § 1983 (2000) complaint and her

motion for reconsideration.     We have reviewed the record and find

no reversible error.   Accordingly, we affirm substantially for the

reasons stated by the district court.       Rankin v. Berkeley County

Sheriff’s Dep’t, No. 3:02-cv-00010-WCB (N.D. W. Va. filed Jan. 12,

2006 & entered Jan. 13, 2006; Jan. 19 & Feb. 10, 2006).                 In

addition, we decline to consider claims brought for the first time

on appeal.    See Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 3 -